Citation Nr: 1414093	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  08-23 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for numbness along the ulnar border of the right forearm and fourth and fifth fingers associated with a right elbow dislocation prior to April 4, 2006; in excess of 30 percent from April 4, 2006 through September 19, 2006; in excess of 40 percent from July 1, 2007 through February 28, 2011; and in excess of 30 percent from March 1, 2011. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1999 to December 2001. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, confirming and continuing a 10 percent rating for numbness along the ulnar border of the right forearm and fourth and fifth fingers associated with a right elbow dislocation prior to April 4, 2006, assigning a 30 percent rating therefor from April 4, 2006 through September 19, 2006, assigning a temporary total rating under 38 C.F.R. § 4.30  from September 20, 2006 through March 31, 2007, and assigning a 40 percent rating as of April 1, 2007. 

In the statement of the case, dated in November 2007, the RO extended the temporary total rating for convalescence from a right ulnar nerve transposition procedure through June 30, 2007. 

By rating action in June 2010, the RO proposed to reduce the 40 percent rating for numbness along the ulnar border of the right forearm and fourth and fifth fingers associated with a right elbow dislocation to 30 percent.  By further rating action in December 2010, the RO effectuated the aforementioned reduction, effective from March 1, 2011. 

During the appeal period, the Veteran requested an RO hearing and, while the case remained at the RO and following its receipt by the Board, multiple attempts have been made to contact the Veteran to ascertain whether he wished to appear for an RO hearing and to schedule that hearing, but VA was unable to contact the Veteran at his address of record or by telephone.  Most recently, in a November 2012 correspondence sent to the Veteran at his address of record, the Board requested that he specify whether an RO hearing was desired.  The Veteran did not reply within the allotted 30-day time frame.  Therefore, the Board concludes that no hearing is sought by the Veteran and, thus, the Board will proceed to adjudicate the merits of the matters presented. 

When the case was previously before the Board in February 2013 the issue currently before the Board was remanded for additional development.

As noted in the February 2013 remand, the issue of entitlement to a separate, compensable rating for right elbow scarring due to a right ulnar nerve transposition is reasonably raised by the record.  To date, this issue has not been developed or adjudicated by the RO.  As such, it is referred to the RO for any and all indicated action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the February 2013 remand, the Board indicated that although the Veteran had previously failed to attend a VA examination and the VA was unable to communicate with the Veteran as to his desire for an RO hearing, an examination should be scheduled in order to obtain a medical opinion regarding the primary nerve affected by the Veteran's service-connected disability at issue.  In this regard, the Board noted that the service-connected disability at issue is currently rated on the basis of ulnar nerve impairment under Diagnostic Code 8516; however, diagnostic testing conducted in connection with a May 2010 VA examination was interpreted as indicating ulnar cutaneous or musclocutaneous nerve involvement, which is set forth by Diagnostic Codes 8517, 8617, and 8717.  Therefore, in February 2013, the Board remanded the Veteran's claim for another examination or opinion.  In the February 2013 remand, the Board noted that if the Veteran could not be contacted or was otherwise unwilling to report for the examination, then it should be arranged for a VA medical professional to review the record and provide an opinion regarding what nerve or nerves are affected by the Veteran's service-connected disability and to what degree the nerves are affected (in terms of whether there is complete paralysis; mild, moderate, or moderately severe incomplete paralysis; neuritis; or neuralgia).  

The record reflects that in March 2013 the AMC scheduled a VA examination for the Veteran.  A March 2013 letter was sent by the AMC to the Veteran indicating that a VA examination was to be scheduled.  However, the record indicates that a March 1, 2013 request for a VA examination was cancelled because the Veteran failed to report.  Unfortunately, the RO did not follow through on the remand directive instructing the RO to arrange for a VA medical professional to review the claims folder and provide the requested medical opinions in the event the that Veteran could not be contacted or was unwilling to report, as appears to have been the case in this instance.  

Therefore, the RO/AMC did not accomplish the objectives set forth in the February 2013 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriate VA medical professional to review the record in its entirety (the VA examiner should document that the claims file was in fact reviewed).  The VA examiner or reviewer is then asked to provide an opinion or response to the following, providing a rationale for each opinion offered. 

The VA medical professional is asked to specify what nerve or nerves are affected in the Veteran's right upper extremity productive exclusively of service-connected numbness along the ulnar border of the right forearm and fourth and fifth fingers associated with a right elbow dislocation for the periods from October 2005 to April 2006, from April 2006 to September 2006, from July 2007 through February 2011, and from March 2011.  Additionally, the degree of any resulting nerve impairment must be fully specified, including whether there is only sensory involvement, and, if there is not just sensory involvement, whether there is complete paralysis; or mild, moderate, or moderately severe incomplete paralysis; neuritis; or neuralgia, during the periods from October 2005 to April 2006, from April 2006 to September 2006, from July 2007 through February 2011, and from March 2011. 

3.  Readjudicate the issue on appeal.  If any benefit sought continues to be denied, provide the Veteran with a supplemental statement of the case and afford him a reasonable period for a response, prior to return of the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. .R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


